Case 1:18-cv-02055-KMW-GWG Document 161-3 Filed 09/08/20 Page 1 of 2




                    Exhibit C
9/7/2020             Case 1:18-cv-02055-KMW-GWG G Document
                                                  2 a .c        161-3
                                                         Mai - Rage c Filed
                                                                        i e 09/08/20 Page 2 of 2



                                                                                                        Chris Fladgate <cf@gs2la .com>



    Rageon communiques
    Chris Fladgate <cf@gs2law.com>                                                                             Thu, Sep 20, 2018 at 1:36 PM
    To: andrew@kgfirm.com
    Cc: mike@rageon.com, km@gs2law.com, at@gs2law.com, il a@kgfirm.com

     Hi Andrew,

     Was good talking earlier pursuant to 26(f). I ll tr to update the scheduling order and file it before 4pm.

     Just a couple of other items:
     1. Below are is an email from m client setting forth the multiple attempts b our client to contact her (and her daughter)
      esterda . Please reiterate to our client to run all communications via counsel. M client has asked me to also raise this
     at our conference with the court toda .

     2. Neither Kevin Murph nor I could locate an attachment to our client s email earlier this week showing when the
     images were taken down. As discussed, feel free to send through.

     Regards,
     Chris

     Chris Fladgate
     Partner
     Garson, S gal, Steinmet , Fladgate LLP
     164 West 25th Street, Suite 11R
     New York, New York 10001
     Tel: 347-826-5020
     Cell: 917-215-8732
     Fa : 347-537-4540

     Begin forwarded message:


                 From: Deborah Feingold <deborah@deborahfeingold.com>
                 Date: September 19, 2018 at 7:31:10 PM EDT
                 To: Chris Fladgate <cf@gs2law.com>
                 Subject: Rageon communiques


                 September 19th, 2018

                 1. Followed Deborah on Instagram
                 2. Sent Deborah message on Instagram
                 3. Requested Deborah on LinkedIN
                 4. Sent message thru LinkedIN to Deborah
                 5. Called Deborah's cell phone
                 6. Te ted Deborah's cell phone
                 7. Emailed Deborah
                 8. Requested to follow Moll /daughter on Instagram

                 (Not in an particular order but within 2 hour time period and shortl after Chris instructed him not to contact
                  Deborah)

                 Deborah Feingold Photograph
                 www.deborahfeingold.com




h    :// ai .g   g e.c   / ai / /1?ik=8753a996d6& ie = & ea ch=a & e   gid=   g-f%3A1612148886083210135&d   =1& i   =   g-f%3A1612148886083   1/2
